Exhibit 99.1 ATTUNITY LTD. AND ITS SUBSIDIARIES INTERIM CONSOLIDATED FINANCIAL STATEMENTS As of June 30, 2015 Unaudited INDEX Page Consolidated Balance Sheets F - 2 - F - 3 Consolidated Statements of Operations F - 4 Consolidated Statements of Comprehensive Loss F - 5 Consolidated Statements of Cash Flows F - 6 Notes to Consolidated Financial Statements F - 7 - F - 16 ATTUNITY LTD. AND ITS SUBSIDIARIES CONSOLIDATED BALANCE SHEETS U.S. dollars in thousands June 30, December 31, Unaudited Audited ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Restricted cash Trade receivables (net of allowance for doubtful accounts of $15 at June30, 2015 and December 31, 2014) Other accounts receivable and prepaid expenses Total current assets Severance pay fund Property and equipment, net Intangible assets, net Goodwill Other long-term assets Total long-term assets Total assets $ $ The accompanying notes are an integral part of the interim consolidated financial statements. F - 2 ATTUNITY LTD. AND ITS SUBSIDIARIES CONSOLIDATED BALANCE SHEETS U.S. dollars in thousands, except share and per share data June 30, December 31, Unaudited Audited LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Trade payables $ $ Contingent consideration and payment obligation related to acquisitions Deferred revenues Employees and payroll accruals Accrued expenses and other current liabilities Total current liabilities LONG-TERM LIABILITIES: Deferred revenue Liabilities presented at fair value Contingent consideration related to acquisitions Accrued severance pay Other liabilities 98 Total long-term liabilities SHAREHOLDERS' EQUITY: Share capital - Ordinary shares of NIS 0.4 par value per share - Authorized: 32,500,000 shares at June 30, 2015 and December 31, 2014; Issued and outstanding: 16,225,825 shares at June 30, 2015 and 15,375,716 shares at December 31, 2014 Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of the consolidated financial statements. F - 3 ATTUNITY LTD. AND ITS SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS U.S. dollars and share amounts in thousands, except per share data Six months ended June 30, Unaudited Software licenses $ $ Maintenance and services Total revenue Operating expenses: Cost of revenues Research and development Selling and marketing General and administrative Total operating expenses Operating loss ) ) Financial expenses, net Loss before taxes on income ) ) Taxes on income 42 Net loss $ ) $ ) Basic and diluted net loss per share ) ) Weighted average number of shares used in computing basic and diluted net loss per share The accompanying notes are an integral part of the interim consolidated financial statements. F - 4 ATTUNITY LTD. AND ITS SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS U.S. dollars in thousands Six months ended June 30, Unaudited Net loss $ ) $ ) Other comprehensive income (loss): Cash flow hedges: Changes in unrealized gains 37 - Reclassification adjustments for gains included in net income (7
